 


109 HR 4594 IH: To require certain reports with respect to the energy efficiency design performance of new Federal buildings.
U.S. House of Representatives
2005-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4594 
IN THE HOUSE OF REPRESENTATIVES 
 
December 16, 2005 
Mr. Gordon introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To require certain reports with respect to the energy efficiency design performance of new Federal buildings. 
 
 
1.Federal building performance standardsSection 305(a)(3)(C) of the Energy Conservation and Production Act (42 U.S.C. 6834(a)(3)(C)) is amended— 
(1)by striking and at the end of clause (i); 
(2)by striking the period at the end of clause (ii) and inserting a semicolon; and 
(3)by adding at the end the following new clauses: 
 
(iii)18 months after completion of a new Federal building, a report—
(I)outlining the building’s performance in achieving the original energy efficiency design goals of the building (as specified by the architect or builder);
(II)in the case of a failure to meet those goals, a description of the reasons for the failure as well as the corrective actions, such as recommissioning for optimal performance, to be taken to achieve or exceed the design goals; and
(III)stating how performance was measured or estimated and an estimate of additional energy costs to be incurred by not meeting the design requirements of this section; and
(iv)if a building fails to achieve design goals, a second report to the Congress assessing the building’s performance after corrective actions have been taken, which shall also state any reasons for the failure to continue to meet the performance requirements of this section.. 
 
